Name: Commission Regulation (EEC) No 747/79 of 11 April 1979 fixing coefficients for calculating levies on pigmeat products other than pig carcases
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 4 . 79 Official Journal of the European Communities No L 95/5 COMMISSION REGULATION (EEC) No 747/79 of 11 April 1979 fixing coefficients for calculating levies on pigmeat products other than pig carcases THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , recorded for these products over a period of three years should be used for the ratio in the Community between the prices of these products and that of pig carcases ; Whereas it is necessary for administrative simplifi ­ cation to repeal Commission Regulation (EEC ) No 204/67/EEC of 28 June 1967 fixing coefficients for calculating levies on pigmeat products other than pig carcases ( 3 ), as last amended by Regulation (EEC ) No 2333 /77 ( 4 ); Whereas the Management Committee for Pigmeat has not delivered an opinion within the time limit set by its chairman , Having regard to Council Regulation (EEC ) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (') as last amended by Regulation (EEC) No 1423 /78 ( 2 ), and in particular Article 10 (4 ) thereof, Whereas as regards the products listed in Article 1 ( 1 ) ( a ) and ( b ) of Regulation ( EEC ) No 2759/75 other than pig carcases , the levy must be derived from the levy on pig carcases on the basis of a coefficient expressing the ratio in the Community between the prices for such products and the price for pig carcases ; HAS ADOPTED THIS REGULATION : Whereas as regards the products listed in Article 1 ( 1 ) ( c ) of Regulation (EEC ) No 2759 /75 the levy is made up of two components , one of which is to be derived from the levy on pig carcases on the basis of a coefficient expressing the ratio in the Community between the prices for such products and the price of pig carcases ; Article 1 1 . The coefficients expressing the ratio mentioned in Article 10 ( 1 ) of Regulation (EEC ) No 2759 /75 are fixed as shown in Annex I. 2 . The coefficients expressing the ratio mentioned in Article 10 ( 2 ) ( a ) of Regulation (EEC) No 2759 /75 are fixed as shown in Annex II . Whereas as regards live swine the ratio applied at present in the Community between the prices for such products and the price for pig carcases should be used and , subject to review of the price situation on the Community market, may remain unchanged ; whereas the same consideration applies to certain fresh and salted cuts , offals , certain dried and smoked products as well as to lard ; Article 2 Regulation No 204/67 /EEC is repealed . Whereas as regards the other products specified at Article 1 ( 1 ) ( b ) and ( c ) of Regulation (EEC ) No 2759 /75 the arithmetical average of prices Article 3 This Regulation shall enter into force on 1 May 1979 . ( a ) OJ No 134 , 30. 6 . 1967, p . 2840/67 . ( 4 ) OlNoL 273 , 26 . 10. 1977, p . 9 . ( ») OJ No L 282, 1 . 11 . 1975 , p . 1 . ( 2 ) OJ No L 171 , 28 . 6 . 1978 , p . 19 . No L 95/6 Official Journal of the European Communities 16 . 4. 79 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 April 1979 . For the Commission Finn GUNDELACH Vice-President 16 . 4 . 79 Official Journal of the European Communities No L 95 / 7 ANNEX I CCT heading No Description Coefficients 01.03 Live swine : A. Domestic species : II . Other : a ) Sows having farrowed at least once, of a weight of not less than 160 kg 0-654 b ) Other 0-769 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : III . Of swine : a ) Of domestic swine : 1 . Carcases or half-carcases, with or without heads , feet or flare fat 1-00 2 . Hams and cuts of ham, unboned (bone-in ) 1-45 3 . Shoulders ( fores ) and cuts of shoulders, unboned (bone-in) 1-12 4 . Loins and cuts of loins, unboned (bone-in ) 1-62 5 . Bellies ( streaky ) and cuts of bellies 0-87 6 . Other : aa) Boned or boneless and frozen 1-62 bb ) Other 1-62 B. Offals : II . Other : c) Of domestic swine : 1 . Heads and cuts of heads ; necks 0-32 2 . Feet and tails 0-09 3 . Kidneys 1-05 4 . Livers 1-21 5 . Hearts , tongues and lungs 0-60 6 . Livers , hearts , tongues and lungs attached to the trachea and gullet 0-88 7 . Other 0-88 02.05 Pig fat free of lean meat and poultry fat ( not rendered or solvent-extracted), fresh , chilled , frozen , salted , in brine, dried or smoked : A. Back-fat : I. Fresh , chilled , frozen , salted or in brine 0-40 II . Dried or smoked 0-44 B. Pig fat, other than that falling within subheading A 0-24 No L 95 /8 Official Journal of the European Communities 16 . 4 . 79 CCT heading No Description Coefficients 02.06 Meat and edible meat offals ( except poultry liver), salted , in brine, dried or smoked : B. Meat and edible meat offals of domestic swine : I. Meat : a ) Salted or in brine : 1 . Carcases or half-carcases , with or without heads , feet or flare fat 1-00 2 . Bacon sides, spencers , *U sides and middles : aa ) Bacon sides 1-28 bb ) Spencers 1-28 cc ) 3 / 4 sides and middles 1-40 3 . Hams and cuts of ham , unboned (bone-in ): 1-45 4 . Shoulders ( fores ) and cuts of shoulders , unboned (bone-in ) 1-12 5 . Loins and cuts of loins , unboned (bone-in ) 1-62 6 . Bellies ( streaky ) and cuts of bellies 0-87 7 . Other 1-62 b ) Dried or smoked : 1 . Carcases or half-carcases, with or without heads , feet or flare fat 1-40 2 . Bacon sides , spencers , AU sides and middles : \\ aa ) Bacon sides 1-40 bb ) Spencers 1-40 cc ) 'V4 sides and middles 1-50 3 . Hams and cuts of ham , unboned ( bone-in ): aa ) Slightly dried or slightly smoked 1-70 bb ) Other 2-82 4 . Shoulders ( fores) and cuts of shoulders , unboned ( bone-in ): aa ) Slightly dried or slightly smoked 1-25 bb ) Other 2-22 5 . Loins and cuts of loins , unboned (bone-in ): aa ) Slightly dried or slightly smoked 1-90 bb ) Other 2-79 6 . Bellies ( streaky ) and cuts of bellies : aa ) Slightly dried or slightly smoked 1-00 bb ) Other 1-45 7 . Other : aa ) Slightly dried or slightly smoked 1-90 bb ) Other 2-82 II . Edible meat offals : a ) Heads and cuts of heads ; necks 0-32 b ) Feet and tails 0-09 c ) Kidneys 1-05 d ) Livers 1-21 e ) Hearts , tongues and lungs 0-60 f ) Livers , hearts , tongues and lungs attached to the trachea and gullet 0-88 g) Other 0-88 16.4 . 79 Official Journal of the European Communities No L 95/9 CCT heading No Description Coefficients 15.01 Lard, other pig fat and poultry fat, rendered or solvent ­ extracted : A. Lard and other pig fat : I. For industrial uses other than the manufacture of foodstuffs for human consumption ( a ) 0-32 II . Other 0-32 ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 95/10 Official Journal of the European Communities 16 . 4 . 79 ANNEX II CCT heading No Description Coefficients 16.01 Sausages and the like, of meat, meat offal or animal blood : A. Liver sausages 1-40 B. Other (a ): I. Sausages , dry or for spreading, uncooked 2-35 II . Other 1-60 16.02 Other prepared or preserved meat or meat offal : A. Liver II . Other 1-30 B. Other : III . Other : a ) Containing meat or offal of domestic swine : t. Containing bovine meat, uncooked 2. Other, containing, by weight : aa ) 80 % or more of meat or offal , of any kind, including fats of any kind or origin : 11 . Hams, fillets and loins ; pieces thereof 22. Shoulders and pieces thereof 33 . Other bb ) 40 % or more but less than 80 % of meat or offal , of any kind, including fats of any kind or origin cc) Less than 40 % of meat or offal , of any kind, including fats of any kind or origin 4-00 2-45 2-05 1-35 112 0-67 (a ) The levy applicable to sausages imported in containers which also contain preserving liquid is collected on the net weight , i.e. after deduction of the weight of the liquid .